               Case 2:19-cv-00998-BJR Document 53 Filed 06/01/20 Page 1 of 4




 1

 2

 3

 4

 5

 6
                            UNITED STATES DISTRICT COURT FOR THE
 7                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 8
                                         )
 9   CHERYL BAIR,                        )                CASE NO. 2:19-cv-00998-BJR
                                         )
10                           Plaintiff,  )                ORDER DENYING PLAINTIFF’S
                                         )                MOTION FOR DETERMINATION OF
11               v.                      )                SUFFICIENCY OF ANSWERS TO
                                         )                REQUESTS FOR ADMISSION
12   SNOHOMISH COUNTY, et al.,           )
                                         )
13                           Defendants. )
     ____________________________________)
14

15
                                        I.      INTRODUCTION
16
            Before the Court is Plaintiff’s Motion for Determination of Sufficiency of Answers to
17
     Requests for Admission. Dkt. No. 48. Having reviewed the motion, the opposition thereto, the
18
     record of the case, and the relevant legal authorities, the Court will deny the motion. The Court’s
19

20   reasoning follows.

21                                       II.     BACKGROUND
22          This case involves Plaintiff’s allegations that she was physically assaulted while in custody
23   at the Snohomish County Jail in July of 2017. See generally Dkt. No. 28 (Second Amended
24
     Complaint). She claims that upon arrival for booking at the County Jail, the jail staff slammed her
25
                                                     1
               Case 2:19-cv-00998-BJR Document 53 Filed 06/01/20 Page 2 of 4




     against a wall, took her to the ground, and assaulted her causing injury which they failed to
 1
     properly treat. Id. at ¶¶ 16–30.
 2

 3          On April 10, 2020, Plaintiff served Defendant Snohomish County with her first set of

 4   requests for admission. Dkt. No. 48 at 2. The request included Request for Admission 1 (“Request
 5   #1”), which reads:
 6
            Admit that physically injured inmates must be examined and treated by medical
 7          staff while at the Snohomish County Jail.

 8          Dkt. No. 49-1 at 3.
 9          The County answered on May 7, 2020, including general objections and a specific
10
     objection to Request #1 that it was “vague and ambiguous, as it is subject to multiple
11
     interpretations.” Id. at 8. Still, the County provided the following response.
12
            Without waiving objection, Defendant admits that a severely injured inmate must
13          be examined by medical staff while at the Snohomish County Jail. Defendant
14          conditions this response upon the severity of the injury and the risk of substantial
            harm posed by the injury. Additionally, any inmate who asks for medical treatment
15          or discloses an injury at booking will be seen. Inmates have the right to refuse
            medical treatment and medical personnel cannot treat conditions about which they
16          do not have knowledge. Treatment of an injury will thus depend on the nature and
            severity of the injury, whether the injury is observable, and what information the
17          inmate chooses to disclose.
18
            Id.
19
                                            III.   DISCUSSION
20
            Federal Rule of Civil Procedure 36 governs requests for admissions and dictates that parties
21

22   may serve such requests to admit “the truth of any matters . . . relating to facts, the application of

23   law to fact, or opinions about either.” FED. R. CIV. P. 36(a)(1); see also Asea, Inc. v. S. Pac.

24   Transp. Co., 669 F.2d 1242, 1244 n.2 (9th Cir. 1981). In response, the answering party must either
25   admit the request, deny it, “or state in detail why the answering party cannot truthfully admit or
                                                       2
                 Case 2:19-cv-00998-BJR Document 53 Filed 06/01/20 Page 3 of 4




     deny it.” Id. at 36(a)(4). If the answering party must in good faith qualify an admission or deny
 1
     only part of the request, “the answer must specify the part admitted and qualify or deny the rest.”
 2

 3   Id.

 4          Requests for admission are not intended obtain discovery, but, instead to “narrow the issues
 5   for trial.” Choquette v. Warner, No. 15-cv-05838, 2017 WL 2671263, at *1 (W.D. Wash. June
 6
     21, 2017) (citing Safeco of America v. Rawstron, 181 F.R.D. 441, 443 (C.D. Cal. 1998)). The goal
 7
     of admissions is to “expedite trial by establishing certain material facts as true and thus narrowing
 8
     the range of issues for trial.” Id. (quoting Asea, 669 F.2d at 1245); see also Shapiro v. Am.’s Credit
 9

10   Union, No. 12-cv-5237, 2012 WL 5410660, at *2 (W.D. Wash. Nov. 6, 2012); Affiliated FM Ins.

11   Co. v. LTK Consulting Servs., Inc., No. 06-cv-1750, 2012 WL 1533887, at *8 (W.D. Wash. May

12   1, 2012).
13          Plaintiff claims that the County’s response to Request #1 is insufficient as it improperly
14
     limits its answer to severe injuries, “rather than detainees showcasing any visible physical
15
     injuries,” as requested. Dkt. No. 48 at 3; see also id. at 5; Dkt. No. 52. Plaintiff requests that the
16
     Court either deem the subject matter of Request #1 admitted or order the County to amend its
17

18   response. Dkt. No. 48 at 5. The County responds that it “admitted what portion of the request it

19   could and provided additional information above and beyond the scope of the request.” Dkt. No.

20   50 at 1. It claims that if Plaintiff sees the response as insufficient, her remedy is to pose a new and
21
     more specific request for admission. Id.; see also id. at 6.
22
            Properly read, the County’s response is an admission that some injuries will warrant
23
     examination by medical personnel, and others will not, based on qualifications regarding the nature
24
     and severity of the injury as well as the inmate’s denial of treatment or the jail’s knowledge of the
25
                                                       3
               Case 2:19-cv-00998-BJR Document 53 Filed 06/01/20 Page 4 of 4




     injury. This is neither a refusal to answer the request nor an inappropriate qualification under the
 1
     circumstances. As such, The Court finds that the County has properly answered Plaintiff’s request
 2

 3   as written and will deny her motion. If Plaintiff wishes further clarification as to the County’s

 4   policies regarding medical treatment, she may propound additional requests for admission or
 5   discovery, which the County has indicated it would answer. See Dkt. No. 50 at 3.
 6
                                          IV.     CONCLUSION
 7
            For the foregoing reasons, the Court hereby DENIES Plaintiff’s Motion for Determination
 8
     of Sufficiency of Answers to Requests for Admission. Dkt. No. 48.
 9

10

11          DATED this 1st day of June, 2020.

12
                                                          _______________________________
13                                                        BARBARA J. ROTHSTEIN
                                                          UNITED STATES DISTRICT JUDGE
14

15

16

17

18
19

20

21

22

23

24

25
                                                      4
